DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the compressed data blocks".  There is insufficient antecedent basis for this limitation in the claim. Claim 13 is likewise rejected.
	Claim 8 includes “the method of claim 1, wherein the compressed block numbers corresponding to primary storage remote from the object store.” It is not clear what this means. Claims 9, 17 and 18 are likewise rejected.
	Claims 9 and 18 include “the compressed block numbers of the primary storage”, however, no previous limitation requires compressed block numbers of a primary storage and so there is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, device and the non-transitory machine readable medium of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: non-transitory machine readable medium, machine, device, memory and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
	generating an object comprising data of compressed block numbers; generating an indicator to indicate that the object comprises the data of the compressed block numbers; and storing the object within an object store (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually writing information on paper in a manner that reduces space used on paper, writing an indication of the written data and storing the written data. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed via pen and paper);
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory machine readable medium, machine, device, memory and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 99-115 of the published specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory machine readable medium, machine, device, memory and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 99-115 of the published specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davenport et al., Patent No.: US 8190850 B1, hereinafter Davenport.

As per claim 1, Davenport discloses A method comprising:  
generating an object comprising data of compressed block numbers (at least col. 2, lines 44-50, col. 3, lines 53-55, col. 4, lines 48-49 and col. 7, lines 18-20 disclose generating objects such as snapshots, pointers, compressed blocks, and relocated blocks, all of which comprise data of compressed blocks that are numbered as illustrated in at least fig.’s 4, 6-9 and described in the corresponding portions of the detailed description of the preferred embodiment);  
generating an indicator to indicate that the object comprises the data of the compressed block numbers (see mapping above – note that at least the snapshots, compressed blocks and relocated blocks all store (i.e. “an indicator to indicate”) data of compressed blocks. Note also the disclosed pointers (i.e. “an indicator to indicate”) and metadata (i.e. “an indicator to indicate”) in at least col. 4, lines 49-60 and col. 7, lines 27-41); and 
storing the object within an object store (see mapping above including at least fig.’s 1-2 and corresponding portions of the detailed description of the preferred embodiment, as well as at least col. 4, line 34 to col. 5, line 5 and col. 6, lines 52-60).

Claims 1, 8, 10, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kashi Visvanathan et al., Pub. No.: US 20190220198 A1, hereinafter Kashi Visvanathan.

As per claim 1, Kashi Visvanathan discloses A method comprising:  
generating an object comprising data of compressed block numbers (see at least pars. 36, 37, 41, 48, 50);  
generating an indicator to indicate that the object comprises the data of the compressed block numbers (see mapping above including at least pars. 44, 48, 50); and 
storing the object within an object store (see mapping above including at least disclosure of cloud/object store 108).

As per claim 8, Kashi Visvanathan discloses the method of claim 1, wherein the compressed block numbers corresponding to primary storage remote from the object store (see rejection of claim 1 including at least fig. 1 and pars. 24, 28).

As per claims 10, 17 and 19, they are analogous to claims above and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 4, 5, 9, 11, 12, 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kashi Visvanathan as applied above in view of Pawar et al., Pub. No.:  US 20140344538 A1, hereinafter Pawar.

As per claim 2, Kashi Visvanathan discloses the method of claim 1, comprising: populating a mapping […] entry for a block number of data stored within the object, wherein the entry maps the block number to a cloud block number associated with the object store (see at least pars. 52-53 wherein a metadata-based identification of a sub-range of blocks (i.e. a block number) of data is linked (i.e. the entry maps) to a previously stored snapshot’s existing metadata-based identification of a sub-range of blocks as represented on the storage in cloud/object storage 108 (i.e. to a cloud block number associated with the object store)).
Kashi Visvanathan does not explicitly disclose using a metafile to store entries. However, Pawar in the related field of endeavor of data storage discloses a metafile that is populated with entries in at least pars. 29-36. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pawar’s teaching would have allowed Kashi Visvanathan’s method to use metafiles to store the link information “Because the block metafile 280 includes the block characteristics such as the level and type information for each of the blocks, the process 320 may use the information contained therein to select which blocks are to be selectively copied as part of the snapshot.” (Pawar, par. 36).

As per claim 3, Kashi Visvanathan as modified discloses the method of claim 2, comprising: populating the entry with a compression indicator to indicate whether data of the block number is compressed (see rejection of claim 2 and rationale to combine, and at least pars. 37 and 50).

As per claim 4, Kashi Visvanathan as modified discloses the method of claim 2, comprising: populating the entry with a compression group start indicator to indicate whether the block number is a starting block number for a compression group of a plurality of block numbers of the compressed data blocks (see rejection of claim 2 and rationale to combine, and note that at least pars. 37, 48, 50 and 53 disclose that metadata objects correspond to a sub-range of blocks (i.e. group) which are compressed (i.e. a compression group) where the starting block number of the sub-group of blocks is a “starting block number” as claimed).

As per claim 5, Kashi Visvanathan as modified discloses The method of claim 2, comprising: populating the entry with an overflow indicator to indicate whether the data block has an overflow entry within an overflow mapping metafile (see rejection of claim 2 and rationale to combine, and at least pars. 48, 58-60 which disclose storing indications of data blocks being linked in multiple other snapshots).

As per claim 9, Kashi Visvanathan discloses the method of claim 8, comprising: indexing a mapping […] by the compressed block numbers of the primary storage, wherein a compressed block number corresponds to a virtual volume block number (see rejection of claim 2 including at least pars. 24, 29).
Kashi Visvanathan does not explicitly disclose using a metafile. However, Pawar in the related field of endeavor of data storage discloses a metafile in at least pars. 29-36. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pawar’s teaching would have allowed Kashi Visvanathan’s method to use metafiles to store block mapping information “Because the block metafile 280 includes the block characteristics such as the level and type information for each of the blocks, the process 320 may use the information contained therein to select which blocks are to be selectively copied as part of the snapshot.” (Pawar, par. 36).

As per claims 11, 12, 13, 14, 18 and 20, they are analogous to claims above and are therefore likewise rejected.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kashi Visvanathan in view of Pawar and further in view of Kumarasamy et al., Pub. No.: US 20160210306 A1, hereinafter Kumarasamy.

	As per claim 6, Kashi Visvanathan as modified discloses the method of claim 2. The combination does not expressly disclose, however Kumarasamy in the related field of endeavor of data storage discloses comprising: populating the entry with a logical length of an extent associated with the block number (Kumarasamy, see fig.’s 1F, 1G and 2A-3 and corresponding details). 	
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kumarasamy’s teaching would have allowed the combination to store data concerning extents in order to “track which extents include changed data, and back up only the changed extents in order to save resources” and because “The system 200 may provide a default size for an extent, and the extent backup agent 250 can use the default size. The extent backup agent 250 can also select or determine an appropriate size for the size of an extent, for example, by overriding the default size. The system 200 could provide several options for the size of the extent, and the extent backup agent 250 can choose one of the options” so that “the system 200 can save resources”. See par. 277, 280, and 306 of Kumarasamy.

	As per claim 7, Kashi Visvanathan as modified discloses the method of claim 2. The combination does not expressly disclose, however Kumarasamy in the related field of endeavor of data storage discloses comprising: populating the entry with a physical length of an extent associated with the block number (Kumarasamy, see fig.’s 1F, 1G and 2A-3 and corresponding details).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kumarasamy’s teaching would have allowed the combination to store data concerning extents in order to “track which extents include changed data, and back up only the changed extents in order to save resources” and because “The system 200 may provide a default size for an extent, and the extent backup agent 250 can use the default size. The extent backup agent 250 can also select or determine an appropriate size for the size of an extent, for example, by overriding the default size. The system 200 could provide several options for the size of the extent, and the extent backup agent 250 can choose one of the options” so that “the system 200 can save resources”. See par. 277, 280, and 306 of Kumarasamy.

As per claims 15-16, they are analogous to claims above and are therefore likewise rejected.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US20090307449A1
Par. 101
Snapshot data and incremental block level changes to snapshot data copied to remote storage 

US20180157559A1
Pars. 152-158
Block level images stored offsite including compressed data
  












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/SYED H HASAN/Primary Examiner, Art Unit 2154